IN THE NEBRASKA COURT OF APPEALS

               MEMORANDUM OPINION AND JUDGMENT ON APPEAL
                        (Memorandum Web Opinion)

                                MACIOROWSKI V. MACIOROWSKI


  NOTICE: THIS OPINION IS NOT DESIGNATED FOR PERMANENT PUBLICATION
 AND MAY NOT BE CITED EXCEPT AS PROVIDED BY NEB. CT. R. APP. P. § 2-102(E).


                              KEITH E. MACIOROWSKI, APPELLANT,
                                               V.

           SUZANNE M. MACIOROWSKI, NOW KNOWN AS SUZANNE M. RIOS, APPELLEE.


                            Filed October 18, 2022.   No. A-22-063.


       Appeal from the District Court for Sarpy County: STEFANIE A. MARTINEZ, Judge.
Affirmed.
       C.G. “Dooley” Jolly, of Adams & Sullivan, P.C., L.L.O., for appellant.
       Eric M. Rees, of Blinn & Rees, P.C., L.L.O., for appellee.


       PIRTLE, Chief Judge, and BISHOP and WELCH, Judges.
       PIRTLE, Chief Judge.
                                       INTRODUCTION
        Keith E. Maciorowski appeals from the district court for Sarpy County, which modified
previously entered custody and child support orders at the request of Suzanne M. Maciorowski,
now known as Suzanne M. Rios. Keith does not challenge the modification of physical and legal
custody. Rather, Keith’s arguments on appeal pertain solely to the proper calculation of his child
support obligation and the amount of attorney fees awarded to Suzanne. For the reasons that
follow, we affirm.
                                        BACKGROUND
      Keith and Suzanne are the parents of one minor child, Grace, born in 2004. Keith and
Suzanne were married in November 1994 and divorced in October 2003, prior to Grace’s birth.
Because the parties were divorced prior to Grace’s conception and birth, the decree of dissolution



                                              -1-
made no provision for Grace’s custody and welfare. Rather, such was established in a decree of
paternity entered by the district court in May 2008. That decree ordered that the parties share joint
legal custody, and Keith was awarded primary physical custody subject to Suzanne’s parenting
time set forth in an attached parenting plan. The court additionally ordered Suzanne to pay $220
per month in child support and ordered Keith to pay 100 percent of the costs incurred for Grace’s
education and extracurricular activities. Keith was also ordered to carry health and dental
insurance, with Suzanne contributing a percentage of non-reimbursed health care expenses.
        In March 2012, the district court entered an order of modification revoking Keith’s final
authority in the event of an impasse and limiting the right of first refusal in the event either parent
was unavailable for scheduled parenting time. With respect to the former, the court found
modification was necessary because Keith “utilized his ‘final decision-making authority’ . . . as a
license to make unilateral decisions for the minor child and deny [Suzanne] participation.” With
respect to the latter, the court found the right of first refusal unworkable in that “[t]he parties,
particularly [Keith], have taken actions to frustrate the exercise of this right as contemplated.” The
2012 order did not modify Keith’s obligations to pay 100 percent of education and extracurricular
costs and to carry health and dental insurance.
        In October 2013, the district court entered a stipulated order adopting a modified parenting
plan which slightly modified provisions regarding parental decision-making and parenting time,
but the order left the parties’ financial obligations and the custody arrangement unchanged. In
December 2016, the district court sustained Keith’s motion to suspend Suzanne’s child support
obligation and her contribution to non-reimbursed health care expenses.
        In February 2020, Grace began living with Suzanne full-time despite Keith retaining
primary physical custody. The record reflects that Grace has continuously lived with Suzanne since
that time, seeing Keith approximately once a week for dinner. Both parties were apparently
satisfied with this arrangement. In light of this change in circumstances, on July 29, 2020, Suzanne
filed a complaint for modification requesting sole physical custody and child support. Keith filed
an answer, admitting that Suzanne ought to be awarded sole physical custody and that child support
be set according to the Nebraska Supreme Court Child Support Guidelines. Keith generally denied
any allegations not specifically admitted and specifically denied allegations that his relationship
with Grace had deteriorated. At trial, Suzanne requested sole legal custody, citing the deterioration
of the relationship between Grace and Keith. Suzanne testified that, even if she was awarded sole
legal custody, she anticipated continuing to involve Keith in decisions typically associated with
legal custody. Suzanne also requested attorney fees, citing Keith’s frustration of the discovery
process and associated delays.
        The primary disputes at trial pertained to the proper calculation of Keith’s child support
obligation and Suzanne’s request for attorney fees. Underlying both disputes was Suzanne’s
difficulty in obtaining a complete accounting of Keith’s Veteran’s Affairs (VA) disability benefit.
Despite repeated attempts, including a court order compelling Keith to supplement discovery,
Keith delayed for months his disclosure of roughly $1,900 in monthly VA disability payments.
Not only did Keith fail to disclose those payments until months after they were requested, he
apparently altered a document for the purpose of concealing them. Comparing exhibit 22, page 14,
with exhibit 12 clearly depicts two versions of the same document, only one of which reveals the



                                                 -2-
VA disability payments. Keith’s conduct was the subject of a pretrial motion for sanctions which
the court granted, ordering Keith to pay $500 in attorney fees.
         The record reflects that Suzanne earned $38,000 per year until shortly before trial when
she obtained a new job earning $15 per hour. While Suzanne was making less than $38,000 per
year at the time of trial, she requested that her prior salary be imputed to her for purposes of
calculating child support. Keith’s W-2s showed yearly incomes of $105,175, $110,116, and
$152,747 for the years 2018, 2019, and 2020 respectively. Suzanne proposed that Keith’s 2020
W-2 income be used for purposes of calculating child support. Keith was amenable to that request,
but he requested that the court exclude approximately $30,000 in bonus compensation because he
argued such was not “guaranteed.”
         Keith testified that he began working at “Perspecta” in January 2018 and that he did not
have any formal agreement regarding bonus compensation. Keith did not receive any bonuses in
2018, and he earned one bonus of around $2,500 in 2019. Keith received two bonuses in 2020 for
a total of approximately $30,000, but Keith described 2020 as “an anomaly” in that regard. Keith
testified that his 2020 bonuses were split into two payments; one payment of around $10,000
sometime in August and a second payment of around $20,000 in “late November or early
December.” At the time of trial in October 2021, Keith had already received one 2021 bonus
payment of around $9,800, and Suzanne suggested, consistent with the timeline of his 2020
bonuses, that Keith would receive a second larger payment at the end of the year. Keith, on the
other hand, suggested the second larger bonus payment was speculative and asked the court to
exclude his bonuses entirely from the child support calculation.
         Suzanne further requested that child support be awarded retroactively to August 1, 2020,
the first day of the month following the filing of her complaint to modify. While Keith did not
dispute that child support should be awarded, he argued that retroactive child support was
inequitable because he had voluntarily paid various expenses while the case was pending. In
support of his request, Keith submitted an exhibit demonstrating over $32,000 in expenses
including insurance premiums and costs associated with Grace’s education and extracurricular
activities. Included in the $32,000 of claimed expenses was nearly $17,000 associated with a
vehicle supposedly purchased for Grace, but Grace testified that she did not use that vehicle.
         After trial, on January 7, 2022, the district court entered an order of modification which
awarded sole physical and legal custody to Suzanne. The court found that the change in legal
custody was warranted “Given the advanced maturity of the child, the deterioration in the
relationship between the child and [Keith] as well as the little involvement [Keith] has had in her
life for the last year.” Additionally, the court found Suzanne to be credible when she testified that
she will continue to involve Keith in major parenting decisions.
         With respect to child support, the court stated that “Based on all of the evidence received
and the testimony and demeanor of the parties, the Court finds [Keith] to be less than credible.”
Accordingly, the court used Keith’s total 2020 W-2 income and ordered Keith to pay $1,384 per
month in child support. The court further ordered that child support be effective as of August 1,
2020, rejecting Keith’s argument regarding his voluntary payment of expenses. In that regard, the
court noted that “The vehicle [Keith] bought has never been used by Grace and the majority of the
other expenses listed he was previously ordered to pay such as health insurance, medical expenses,



                                                -3-
school lunches and activities.” The court ultimately awarded Suzanne $10,000 in attorney fees,
citing Keith’s “intentional obstruction” of discovery and the associated delays.
                                  ASSIGNMENTS OF ERROR
       Keith assigns that the district court erred in (1) including Keith’s bonus compensation for
purposes of calculating child support, (2) failing to credit Keith for child-related expenses paid
from August 1, 2020, to trial, and (3) awarding Suzanne $10,000 in attorney fees.
                                   STANDARD OF REVIEW
        When reviewing a trial court’s determinations as to child support and attorney fees, an
appellate court reviews the case de novo on the record to determine whether there has been an
abuse of discretion by the trial judge. See Vanderveer v. Vanderveer, 310 Neb. 196, 964 N.W.2d
694 (2021).
        In a review de novo on the record, an appellate court reappraises the evidence as presented
by the record and reaches its own independent conclusions with respect to the matters at issue.
Weaver v. Weaver, 308 Neb. 373, 954 N.W.2d 619 (2021). When the evidence is in conflict, the
appellate court considers and may give weight to the fact that the trial judge heard and observed
the witnesses and accepted one version of the facts rather than another. Id.
                                           ANALYSIS
Calculation of Child Support.
         Keith first assigns that the district court erred in including his bonus compensation for
purposes of calculating child support. The evidence demonstrated that Keith earned roughly
$30,000 of bonus compensation in 2020 which was split into two payments of approximately
$10,000 and $20,000 respectively. Keith argued that his 2020 W-2 represented an anomalous
amount of bonus compensation which inequitably inflated his total income for purposes of child
support. Suzanne, on the other hand, suggested that Keith stood to receive similar amounts of
bonus compensation in 2021 and beyond, such that the 2020 W-2 was an appropriate measure of
total income. At the time of trial, Keith had already received one 2021 bonus payment of around
$9,800, which was consistent with the timeline of his 2020 bonus compensation. The court
ultimately agreed with Suzanne, noting Keith’s lack of credibility.
         The Nebraska Supreme Court has refrained from setting a rigid definition of income for
purposes of calculating child support, and instead has relied upon a flexible, fact-specific inquiry
that recognizes the wide variety of circumstances that may be present in child support cases. See
Marshall v. Marshall, 298 Neb. 1, 902 N.W.2d 223 (2017). Giving weight to the fact that the
district court heard and observed the witnesses, we cannot say that the inclusion of Keith’s bonus
compensation for purposes of calculating child support was an abuse of discretion.
Payment of Child-Related Expenses.
       Keith next assigns that the district court erred in failing to credit Keith for child-related
expenses which he paid from August 1, 2020, to trial. During the entirety of this time, Keith was
ordered to pay 100 percent of Grace’s education and extracurricular costs. Keith was further
ordered to carry health and dental insurance for Grace and cover 100 percent of non-reimbursed


                                               -4-
health care expenses pursuant to the 2016 order suspending Suzanne’s obligation to contribute
thereto. Accordingly, Keith was clearly not entitled to any sort of credit for his payment of
insurance premiums or costs associated with Grace’s education and extracurricular activities.
Furthermore, Keith concedes on appeal that the nearly $17,000 in expenses associated with the
vehicle “are not proper for reimbursement.” Brief for appellant at 19. With regard to the remaining
claimed expenses, we cannot say that the court’s failure to credit Keith for those expenses was an
abuse of discretion.
Attorney Fees.
         Finally, Keith assigns that the district court erred in awarding Suzanne $10,000 in attorney
fees. On appeal, Keith does not dispute the delays caused by his conduct, although he maintains
that the non-disclosure of his VA disability payments was an inadvertent oversight. Rather, Keith
argues that Suzanne “weaponized” Keith’s delayed disclosure of VA benefits to distract from her
own misconduct. Reply brief for appellant at 23. For example, Keith points to Suzanne’s decision
to file her complaint prior to attempting mediation. However, Suzanne testified that she filed her
complaint to preserve the issue of retroactive child support, and that she offered mediation “several
times” thereafter. Moreover, the parties ultimately attempted mediation in the weeks prior to trial,
but failed to resolve their disputes. Furthermore, while Keith does not challenge the court’s award
of sole legal custody to Suzanne, he argues that his claim for joint legal custody had merit and thus
weighed against the court’s award of attorney fees.
         As a general rule, attorney fees and expenses may be recovered in a civil action only where
provided for by statute or when a recognized and accepted uniform course of procedure has been
to allow recovery of attorney fees. Wolter v. Fortuna, 27 Neb. App. 166, 928 N.W.2d 416 (2019).
Attorney fees and costs are statutorily allowed in paternity and child support cases. See id. (citing
Neb. Rev. Stat. § 43-1412(3) (Reissue 2016)). Customarily, attorney fees and costs are awarded
only to the prevailing party or assessed against those who file frivolous suits. Wolter v. Fortuna,
supra.
         In the present case, the district court found that an award of attorney fees was appropriate
in light of Keith’s frustration of the discovery process and related delays. The court rejected Keith’s
explanation for his non-disclosure of VA benefits and found that the record “clearly show[s] the
intentional obstruction by [Keith] to disclose his total income to [Suzanne].” Moreover, Suzanne
was the prevailing party on every disputed issue at trial.
         At trial, Suzanne submitted an attorney fees affidavit as exhibit 29 which reflected total
fees of $9,354.50. Exhibit 29 was received as an aid to the court without objection. Suzanne had
previously been awarded $500 in attorney fees in relation to her motion for sanctions which was
sustained prior to trial. Thus, Suzanne initially requested $8,854.50 in attorney fees, which
accounted for the $9,354.50 in exhibit 29 minus the $500 previously awarded. On appeal, Suzanne
argues that the award of $10,000 in attorney fees was appropriate in light of additional fees
incurred during trial that were not included in exhibit 29.
         We note that exhibit 29 does not include any descriptions of the services performed. While
we would discourage this practice in future cases, we would also note that Keith did not object to
exhibit 29 at trial, and he does not challenge the amount of fees reflected in the affidavit on appeal.
Rather, Keith’s primary argument on appeal is that the award should be reduced in light of


                                                 -5-
Suzanne’s “unclean hands.” Brief for appellant at 23. Moreover, Suzanne submitted three
additional attorney fee affidavits as exhibits 27, 28, and 30, which exhibits do contain some
descriptions of services. As exhibit 29 was a compilation of those exhibits plus additional fees, at
least some of the fees contained in exhibit 29 correspond to descriptions of services contained in
those other affidavits. Upon our de novo review of the record, giving weight to the fact that the
district court heard and observed the witnesses, we cannot say that the district court’s award of
$10,000 in attorney fees to Suzanne amounted to an abuse of discretion.
                                         CONCLUSION
       For the foregoing reasons, we affirm the order of the district court in all respects.
                                                                                          AFFIRMED.




                                               -6-